DETAILED ACTION
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 70-73 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 18-21 of prior U.S. Patent No. 10895315. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 45-69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10895315. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 would anticipate claims 45-69 of the current application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 45-50, 8-17, 20-22, and 25 are rejected under 35 U.S.C. 102a1 as being anticipated by Yang et al (US Publication 20090085257).
a.	As to claims 45-50, Yang et al disclose a method of manufacturing large 3-D objects where a first object is joined to a second object.  As noted by applicant’s specification a node is a structure for joining another component.  Yang discloses in figure 4, the joining of two elements, wherein the first element is formed by additive manufacturing with a groove and the second element is formed by additive manufacturing to have a tongue extending into the groove.  A channel is formed an exterior surface to inject adhesive in-between the tongue and groove.  Yang discloses wedge shaped protuberances can be formed on the male coupling feature (tongue) which will read on applicant’s centering feature.  

b.	As to claim 52, 56, 57, 60, 61, 64, 65, Yang et al disclose a method of manufacturing large 3-D objects where a first object is joined to a second object.  As noted by applicant’s specification a node is a structure for joining another component.  Yang discloses in figure 4, the joining of two elements, wherein the first element is formed by additive manufacturing with a groove and the second element is formed by additive manufacturing to have a tongue extending into the groove.  A channel is formed an exterior surface to inject adhesive in-between the tongue and groove.  Yang discloses wedge shaped protuberances can be formed on the male coupling feature (tongue) which will read on applicant’s centering feature.  

c.	As to claims 53-55, 66 Yang et al discloses the structure as claimed and therefore is capable of being used as a component in transport structure or as a gear case or as a load bearing component.

d.	It should be noted that claims 58 and 59 are product by process claim in that it defines how the adhesive was formed.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply the structure with adhesive, and the reference discloses such a product.

e.	As to claim 69, Yang et al disclose a method of manufacturing large 3-D objects where a first object is joined to a second object.  As noted by applicant’s specification a node is a structure for joining another component.  Yang discloses in figure 3, the joining of two elements, wherein the first element is formed by additive manufacturing with a groove and the second element is formed by additive manufacturing to have a tongue extending into the groove.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US Publication 20090085257) in view of Konkle et al (US Publication 20160070006).
a.	Yang anticipates claim 45 for the reasons noted above, however this reference is silent to a standoff tab.
b.	Konkle discloses additively manufacturing mechanical connecting features such as tongue and groove and tabs and latches. 
c.	It would have been obvious to one of ordinary skill in the art to have modified Yang and used both a tongue and groove connection and tabs or latches as noted by Konkle as it would provide a better connection between the two components.

Allowable Subject Matter
Claims 62, 63, 67, 68 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734. The examiner can normally be reached Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785